Mr. JUSTICE JONES, dissenting: The majority has greatly simplified the resolution of the factual issues in this case by singling out parts of the evidence which they find the jury should have believed and discarding other evidence and inferences which they find the jury should have disregarded. The jury, burdened as it was with conflicting evidence, plausible inferences flowing therefrom, and the serious impeachment of the plaintiff’s principal witness (a co-defendant whose case had been settled with plaintiff), and further burdened with the aura of credibility presented by the witnesses as they testified, found the issues for the defendant. Weighing upon the collective minds of the jury, but not the majority, was the testimony of Wrayanne Flasar that the sequence of the lights for her lane of travel was yellow to green. In this testimony she was conclusively impeached by the testimony of Officer Fosse which established the sequence as red to green. Flasar’s testimony also was that as she approached the intersection she noticed the defendant’s car stopped at the south side of the intersection and that as she entered the intersection at 30 to 35 miles per hour (or at 25 to 45 miles per hour, depending on which version of Flasar’s testimony is believed) on her green signal, the defendant’s car started into the intersection where the collision occurred. This testimony of Flasar would mean that the defendant stopped his car at the intersection when his light was green and proceeded into the intersection when his light turned to red. Charles Meadows made his observations of the events while guiding his truck carefully along a row of traffic warning cones to permit their pickup by a man seated at the rear of the truck. Believing that there is no justification whatever for reversing the jury’s verdict, and that defendant has been deprived of his right to a jury trial, I respectfully dissent.